Citation Nr: 1138917	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel

INTRODUCTION

The Veteran had active duty from January 1967 to January 1969 and from November 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  

This case was remanded in December 2006 and November 2009 to obtain additional evidence.  The claim is now ready to be adjudicated.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is post traumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 16, 1996; 100 percent (pursuant to 38 C.F.R. § 4.29) from June 10, 1996, 30 percent from August 1, 1996, and 100 percent from May 27, 2003.  

2.  Competent and probative evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment throughout the rating period on appeal beginning May 26, 2002.


CONCLUSION OF LAW

The criteria for TDIU have been met throughout the rating period on appeal beginning May 26, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Procedural History

The veteran has contended that he filed a claim in April 1996 for entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU) which remained unadjudicated until the August 2007 rating decision on appeal.  As procedural history, the Board notes that the Veteran filed an informal claim for service connection for PTSD in April 1996 with no reference to his disability status.  However, in a statement in support of his claim for service connection, received in July 1996, the Veteran did indeed assert that he was unable to work due to symptoms of his PTSD.  

A rating decision dated in October 1996 granted service connection for PTSD and assigned a 30 percent disability evaluation effective from April 16, 1996, a temporary total (100 percent) hospitalization rating pursuant to 38 C.F.R. § 4.29 from June 10, 1996 through July 31, 1996, and continued the 30 percent evaluation from August 1, 1996.  Notice of the determination and the Veteran's appellate rights were issued to the Veteran and his representative later that same month.  No appeal was taken as to the ratings assigned in that determination, to include the implicit denial of a TDIU by the assignment of the lesser ratings.  As such, the determination is final.  38 U.S.C.A. § 7105 (West 2002).  

In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Court held that when a reasonably raised claim has not itself been adjudicated previously, it remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' of the same disability." Id., citing 38 C.F.R. § 3.160(c); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Myers v. Principi, 16 Vet. App. 228   (2002).  In this regard, the Board notes that the Court pointed out in Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), that the case of Roberson v. Principi, 251 F.3d 1378, 1383-84 (2001) was distinguished from Norris v. West, 12 Vet. App. 413 (1999), in that in Norris the prior pending informal claim for TDIU raised by medical evidence indicating unemployability was preserved until such issue was subsequently adjudicated because there was no intervening determination on a claim for an increased rating, whereas in Roberson, an informal claim for TDIU arising from a medical record was held not to survive a subsequent RO (initial) rating decision not granting a total rating.  Ingram, 21 Vet. App. at 249; citing Roberson, supra.  As also recognized in Ingram, the Deshotel case made it clear that, where an RO decision acts on one of two raised claims but does not specifically address the second claim, that "second claim is deemed denied, and the appeal period begins to run."  Deshotel, 457 F.3d at 1261; as cited by Ingram, 457 F.3d at 249.  The Court in Ingram was careful to note that Roberson and its line of cases was distinguishable from Norris based on the absence in Norris of an intervening determination as to an underlying disability to vitiate preservation of a TDIU claim, as contrasted with the presence of such an intervening determination in Roberson.  Ingram, supra, at 249.   

A December 1998 rating decision was issued following a routine examination, which continued the 30 percent disability evaluation.  Similarly, a routine examination was performed in May 2001, and a June 2001rating decision also continued the evaluation.  The veteran was notified of those decisions and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the June 2001 rating decision, the veteran first presented his claim for an increased evaluation for PTSD, including a claim based on individual unemployability, in a statement received on May 27, 2003.  (Pursuant to that claim, a December 2003 rating decision assigned a 100 percent rating for PTSD from May 27, 2003.)  The record does not contain any statement or action dated earlier than May 27, 2003, indicating an intent to file a claim for an increased evaluation, or total rating based on individual unemployability, since the last final disability rating adjudication.  In fact, the veteran did not submit anything to VA following the June 2001 rating decision, except for November 2001 and March 2003 statements referring to shrapnel wounds to his right hand.  Those statements did not mention his PTSD.   

The Board does observe that VA medical records dated in July 1996 and from March 1998 to November 2001 were associated with the claims file following the issuance of the June 2001 rating decision.  The July 1996 treatment records do document the veteran's treatment for PTSD.  However, those treatment records are duplicative of the evidence of record prior to the issuance of the October 1996, December 1998, and June 2001 final rating decisions.  Moreover, the VA medical records dated from March 1998 to November 2001 document the veteran's substance abuse treatment rather than his actual treatment for PTSD.  Therefore, the Board finds that the veteran did not express intent to file a claim for an increased evaluation for his PTSD, to include a claim based on individual unemployability, during his VA treatment between March 1998 and November 2001.

In summary, the veteran's statements and the medical evidence received subsequent to the June 2001 rating decision and prior to May 27, 2003 did not demonstrate an intent to raise an informal claim for an increased evaluation for PTSD, to include a claim based on individual unemployability.  Therefore, the Board finds that a formal or informal claim was not received subsequent to the June 2001 rating decision and prior to the informal claim filed on May 27, 2003.  Accordingly, the Board concludes that the pending claim for a total rating for compensation purposes based on individual unemployability was received on May 27, 2003.  (This is consistent with the Board's decision in December 2006 that the preponderance of the evidence was against the claim for an effective date prior to May 27, 2003, for the grant of a 100 percent schedular disability evaluation for PTSD.)  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In view of the foregoing, the rating period for consideration of the issue on appeal of entitlement to a TDIU is from May 26, 2002.


Legal Criteria and Analysis 

A total disability rating for compensation purposes based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. § 3.340, 3.341, 4.16 (2011).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect solely for PTSD, evaluated as 30 percent, from April 16, 1996; 100 percent (pursuant to 38 C.F.R. § 4.29) from June 10, 1996; 30 percent from August 1, 1996, and 100 percent from May 27, 2003.  As the rating period for consideration on appeal is from May 26, 2002, the Board notes that as the Veteran did not have one service-connected disability rated as at least 60 percent or two or more disabilities with a combined rating of a least 70 percent, during the one year period from May 26, 2002 to May 27, 2003, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) were not met prior to May 27, 2003.  The Veteran meets the percentage standards as set forth in 38 C.F.R. § 4.16(a) from May 27, 2003.

As noted above, a schedular 100 percent rating has been assigned for the Veteran's PTSD from May 27, 2003.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.  

Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a) prior to May 27, 2003, the Board must consider whether there is evidence to warrant assignment of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), prior to May 27, 2003.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).

For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the Veteran was incarcerated for two periods of time in 2002 and 2003; the records show conflicting dates for his exact periods of incarceration.  The Veteran has a history of substance abuse dating back to his service in Vietnam; his primary addictions are cocaine and alcohol.  His primary job experience is in construction work.  

The records show several opinions relating the Veteran's inability to work to his service-connected PTSD.  A May 2001 VA examination noted that the Veteran last worked in 1996.  The Veteran stated that he does not work because he does not get along with others, has problems concentrating and problems taking orders.  The Veteran was afforded a GAF score of 32, which the examiner stated was due strictly to his PTSD, not his alcohol abuse.  

In an August 2003 VA examination, the examiner stated: "The Veteran's substance abuse issues do not appear to have a significantly negative impact upon his overall functioning."  He stated that the Veteran isolates himself and is irritable and intolerant of others and because of these issues the Veteran would be unable to obtain or maintain competitive employment.  He added that in addition to having difficulties with the structure of any job, the Veteran would be unable to relate to supervisors or coworkers.  The Board notes the November 2011 records documenting the Veteran's contention that he was unable to work due to his hands; however, this was the first mention that the Veteran's hands interfered with his employment and no medical opinion supported this assertion.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Here, the record contains evidence that the Veteran's service-connected PTSD is of sufficient severity to preclude any type of labor.  The August 2003 examiner stated that the Veteran isolates himself and is irritable and intolerant of others and because of these issues stemming from his PTSD the Veteran would be unable to obtain or maintain competitive employment.  The examiner emphasized that the Veteran would also have difficulty with the structure of any job and would be unable to relate to supervisors or coworkers.  While some of the evidence indicates that his nonservice-connected disabilities, such as his hands and his substance abuse may contribute to his inability to obtain and maintain sedentary employment, the opinion of the August 2003 examiner reasonably suggests that the Veteran's inability to interact with others and inability to deal with structure would, alone, prevent him from maintaining substantial gainful employment.  The Veteran is clearly not capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected PTSD renders him unemployable throughout the rating period on appeal beginning May 26, 2002, and as such, the Board concludes that entitlement to TDIU has been established and his appeal should be granted.  38 C.F.R. § 4.16.  


ORDER

Entitlement to TDIU throughout the rating period on appeal beginning May 26, 2002 is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


